DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite and could not be properly understood because the scope of the term “a molding solvent” is not clear.
It is not clear how a solvent can be “molding”? What is required?
The term does not appear to be conventional in the art of substrate processing.
The scope of the term could not be understood in view of the specification.
The most relevant part of the specification states at paragraph [0084]:
For example, the processing liquid R2 is a chemical in which each solid component is dispersed in the solvent, and a solvent having a lower volatility than the solvent in the processing liquid R2 may be used as the solvent R1. In such a solvent combination, the solvent R1 (molding solvent) may be, for example, an organic solvent having a relatively low boiling point of about 100° C. to 150° C., and specific examples thereof include isopropyl or ethyl acetate, 1,1,1-trichloroethane, 2-methoxy-1-methylethyl acetate, 1,2-dichloroethylene, isopropyl acetate, and 1-methoxy-2-propanol. Further, the solvent in the processing liquid R2 may be, for example, an organic solvent having a relatively high boiling point of about 180° C. to 270° C., and specific examples thereof include chlorobenzene, styrene, trichlorethylene, toluene, isobutyl alcohol, dipropylene glycol, and 2-butanol.
This part of the specification is contradictive.
On one hand, the specification (and some claims) require the molding solvent to have volatility lower than the volatility of the processing liquid.
On the other hand, the same part of the specification requires the processing liquid to have the boiling point higher than the boiling point of the molding solvent.
These requirements contradict to each other because the liquid with higher boiling point inherently has lower volatility than the liquid with the lower boiling point.
Further, the claims are indefinite because the scope of the term “processing liquid” is also not clear.
The specification teaches that “the solvent in the processing liquid R2 may be, for example, an organic solvent having a relatively high boiling point of about 180° C. to 270° C., and specific examples thereof include chlorobenzene, styrene, trichlorethylene, toluene, isobutyl alcohol, dipropylene glycol, and 2-butanol”. 
However, the boiling point of 2-butanol is 98C, the boiling point of toluene is 110C, the boiling point 108C. Thus, the general disclosure provided by the specification with respect to the boiling point contradicts to the boiling points of the examples provided by the specification.
Due to the contradictive requirement recited by the specification the scope of the claims could not be properly understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 10 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda et al (US 2006/0068110).
Fukuda teaches an apparatus as claimed. The apparatus comprises:
A substrate holder 120 configured to rotate substrate W;
A processing liquid supply 140 configured to supply a processing liquid to a surface of the substrate;
A solvent supply 160 configured to supply a molding solvent to a surface of the substrate;
A controller 180, 190 configured to control the substrate holder, the processing liquid supply, and the solvent supply to perform a process including: 
supplying a processing liquid to a peripheral edge of a surface of a substrate to form a processing film on the peripheral edge of the surface of the substrate; and bringing a molding solvent supplied to an inner region than a region of the surface of the substrate to which the processing liquid is supplied, into contact with an interface of the processing liquid that faces a central side of the surface.
See entire document, especially Figures 4, 5, 12 and the related description and the description at [0039-69].
The apparatus of Fukuda et al is fully capable of performing the intended functioning recited by the dependent claims.
Fukuda et al also teach a method as claimed.
The method comprises supplying a processing liquid (readable at least on the solvents B) to a peripheral edge of a surface of a substrate to form a processing film on the peripheral edge of the surface of the substrate; and bringing a molding solvent (readable at least on solutions R) supplied to an inner region than a region of the surface of the substrate to which the processing liquid is supplied, into contact with an interface of the processing liquid that faces a central side of the surface. The method comprises supplying solutions R prior to supplying solvents B. The method is disclosed as controlled depending on the amount and the properties of the supplied solution R. See at least Figure 12 and the description at [0058-63].


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-7, 9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al (US 2006/0068110).
Fukuda et al as applied above teach a method as claimed except for the specific recitation of volatility as claimed.
The claims requiring the molding solvent to have a lower volatility than that of a solvent contained in the processing liquid are indefinite and could not be properly understood because of the reasons presented above.
Fukuda et al do not specifically teach that the molding solvent has a lower volatility than that of a solvent contained in the processing liquid. 
However, Fukuda et al teach that the solvent B is selected depending from solution R.
Thereby it would have been obvious to an ordinary artisan at the time the invention was filed to select the solvent B in the method of Fukuda et al depending from solution R to ensure removal of the solution R.
Fukuda et al as applied above teach a method as claimed except for the specific recitation of reducing the rotation speed of the substrate after the supplying of the molding solvent and before the supplying of the processing liquid.
However, Fukuda et al teach rotation of the wafer during both application of solutions R and solvents B and also teach that the solution R and the solvent B do not mix. It would have been obvious to an ordinary artisan at the time the invention was filed to find optimal rotational speeds for both step by routine experimentation in the method of Fukuda et al to ensure proper application of the solutions R and solvents B and to ensure that the solutions and solvents do not mix as required by Fukuda et al.
Fukuda et al as applied above teach a method as claimed except for the specific recitation of the use of the mixed solvents in the processing liquid.
However, Fukuda et al teach the use of different solvents B depending from the solubility parameters and specifics of the solution R.
It would have been obvious to an ordinary artisan at the time the invention was filed to use any solvent (including mix solvents) in the method of Fukuda et al depending from the specifics of the used solution R and the solubility parameters of the solvents to meet the requirements of the method of Fukuda et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached PTO 892 are cited to show the state of the art with respect to methods and apparatuses for processing substrates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711